Title: From John Adams to Benjamin Waterhouse, 9 August 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy August 9 1805

I told you before, that I had renounced the Study of Natural Philosophy and Mathematicks for fifty Years. When in 1755 I entered on the Study of the Law, I Saw before me Such a field of natural, civil, and common Law, and in Such a Group of Men as Gridley Pratt Otis, Trowbridge Thatcher, Worthington Hawley And Putnam &c among whom I must Act a part upon the Stage not indeed to make my Way to Fame and Fortune, for I thought little of either, but to procure a Subsistence and live the Life of an honest Man: that I determined to renounce the Pursuits of Mathematicks natural Philosophy and Metaphysics in which I had chiefly delighted, in order to devote myself wholly to my Profession. The Practice of Law and the Avocations of public Employment so entirely confirmed me in the habit of Inattention to the Sciences, that, untill 1784 at Auteuil in France. I had an Opportunity and I felt an Obligation to go through a course of Geometry Algebra Mathematicks &c with my Son John, then a child. This was one of the most enchanting pleasant Winters of my Life. But I have had little to do with the Sciences Since—You must therefore expect nothing from me but good Will, in your pursuits of natural Knowledge. While you bestride the Clouds and idle in the Wanton Summers Air permit allow me to my humble walk along the humble Shores of the Sea and to pick up the various Species of Alga or Seaweed Vegetables thrown up by its Waves.
Horace indeed would make my Employment more divine than yours. But I  am not of his opinion. He says expressly “Honos et Virtus villior vilior Algâ est.” What could the Wretch mean by this Blasphemy? I never could guess, till I recollected that he had been one of Cassius’s Jacobins, and then apostatized and became Cæsars Tool like the french  Jacobi Philosophers who murdered Louis and then sett up Bonaparté. Such Honor and Virtue, in which many of our leading Democrats abound is indeed viler than Fucus Seaweed.
In relation to the Sciences I find myself, in the Situation of an old Widower, who meets an ancient Widow, who was one of the flames of his youth, falls in love with her a Second time and marries her, at a time when his nature is exhausted and the Candle of Life, is expiring.
Theophrastus and Pliny have written of a Fucus which was used by the Ladies as a Paint: But the Fucus in the Linn System of Linnæus is a Genus of the order of Algæ, in the cryptogamia Class. Twelve Species of it are enumerated and probably there are many more.
1. Serrated Fucus, or Sea–wrack. All the Species of Fucus afford a quantity of alkaline Salt: but this, less than the others. it is destitute of those mucous vesicles with which Some of the rest abound, and which Sooner ferment and become putrid.
2. Fucus vesiculosus, bladder Fucus, common Sea Wrack, or Sea Ware, on the surface are immersed, inserted hollow, Spherical, or oval Air Bladders, which are probably destined to buoy up the plant in the Water. This is an excellent manure. Cattle will Sometimes feed upon it. Sheep and Deer are fond of it: and I have often heard the fine flavour of the Mutton and Venison on Cape Cod and the Vineyard ascribed to it. It abounds with Salts to Such a degree, that from five ounces of its Ashes, half its Weight may be procured of fixed Alkaline Salts; of the Fucus vesiculosus is made Pot Ash or Kelp. Its Virtues in medicine, have been celebrated by Dr Russell, in his dissertation on Sea Water, in diseases of the Glands.
3. Fucus plicatus, or Indian Grass.
4. Fucus palmatus, commonly called Dulse, or Dilse.
5. Fucus esculentus: or Tangle.
6. Fucus Saccharinus, or Sea–belt.
7. Fucus ciliatus.
8. Fucus prolifer.
9. Fucus pinnatifidus, or Pepper Dilse.
10 Pectinated Fucus. This Species, on account of its colours and forms is admired by the Ladies who are fond of Pictures composed of marine vegetables.
11. The Thread Fucus or Sea Laces is found on Sea Rocks, waiving under Water like long Strings, a Simple, unbranched, naked cilindrical Stalk, three or four yards long, from the Size of a fiddle String, to that of a thick Whip Cord, full of mucus.
12. Fucus giganteus. The leaves are four feet long, and Some of the Stalks, tho not thicker than a Mans thumb, are one hundred and twenty. Sir Joseph Banks and Dr Solander, sounded over some of them which were Eighty four feet long and as they made a very acute angle with the Bottom, they were thought to be at least one half longer.
You may find a minute description of all these Species in the American Encyclopædia, under the Word Fucus. I am very Angry with the Compilers of that Work, for omitting to give us their original authorities. We know not who they are and therefore We cannot take their Word for any thing. And I am more Angry with my self, for neglecting to make a collection of the best original Writers on these Subjects, while I was in Europe. No Man ever had a better opportunity, than I had in Paris, Amsterdam Leyden and London, to collect all the Writings of Linnæus, Tournefort, Swammerdam, Redi, Artedi, The Memories of the Accademy of Sciences &c. But as I told you my Mind was imprisoned in a dungeon of Politicks, and I thought of nothing but the means of making my Escape.
 on the Sea Shore of Mount Wollaston, there is annually cast up, by the Waves a considerable quantity of what my Neighbours in common parlance call Sea Weed, under which denominations they comprehend, Eel Grass, Rock Weed Cape Ann Moorings and Dulse. I doubt not all the twelve Species above enumerated might be found in the Mass, and if I could now recall the time I have indiscreetly Smoked away, with the fumes of Tobacco against which you have Successfully declared hostilities, I would take the Pains to disentangle and examine all the Parts of that confused heap of marine plants, which is annually thrown up on our Shores. It is used for manure, to bank Houses, and preserve garden Vegetables in the Winter. As a manure I have used it for more than forty years tho I had to cart it, Some miles. Farmers near it, might make a greater Advantage of it. It has not the Power of the Boston Livery Stables nor of the Farmers barn yard. But it will pay the Expence at least of employing it.
Valmont de Bomaire, who had as many Accademical Titles as my Friend the Count D’Aranda had of political ones, in his Dictionary D’Histoire naturelle of natural History Says Under the Word Fucus or Varec, that it is a plant which grows, at the bottom of the Waters, or on the Shores of the Sea. He quotes Imperati, as an Author who has treated of a great number of Sorts of it. In general, it is A Plant of the Genus of the Alga. The greater part are mo ramified, like elevated Shrubs. Some of them creep or lie flatt in the form of a blade, a plate, or a bladder. He quotes Mr. Adamson too. But probably Imperiati is a misprint, as there is no Imperati Such name  to be found among Writers. Imperiali, was perhaps intended for there were three Italians of that name, two of them Physicians and celebrated Writers and one a Cardinal who gave a Splendid Library to the Public at Rome. The Fucus is of a Substance, either membranous or gelatinous, or fleshy, or Skinny, or cartilaginous; they push forth at first Several Small Stalks, flatt, narrow, which afterwards enlarge, and divide themselves into little branches, bearing a Species of leaves, large, oblong, Smooth, attached by their Stalks, with a matter equally tenacious, pliable, and membranous, in one word, glued to Rocks and other hard bodies, as is the Misletoe to a Tree. Nevertheless there are marine plants, who which have hairy roots, and others with one foot, like our Mosses. In general, the Fucus, that creeps, or which forms a bladder, has no roots: others instead of them, have a large base, on the leaves of many of Sorts of fucus, arise tubercles in form of bladders closed, Some larger and rounder than others. These Vescicles  are Supposed to be always filled with Air, which keeps the plant upright in the Water.
Many of these plants have variegated colours of the rose, of green, of orange &c which are beautifull to the Eye. The curious collect them, freshen them in Spring Water, and arrange them, very artificially between two papers to dry, or Spread them on pasteboard, which they cover with glass. In this manner Pictures are made, which are very pleasing to the Sight.
They give latin names to the Fucus, drawn from the Species of Plants which they resemble: for example Fucus Quercina, fucus lactuca &c. By the Same rule is determined the Species of Fucus called Varec whose leaves resemble those of the Oak, or those of Lettuce. The greatest parts of these plants are of the order of Cryptogamia, which conceal their fruits under their armpits, or within the Enclosures on their leaves. Mr De Reaumur made the discovery made the discovery in 1711 of the Stamens and Seeds of the Fucus. Mr Adamson Says that the Tubercles which had been thought the male flowers of the Fucus, are the female flours. The Works of Klein and of Donati, are cited concerning the Fucus and the two Memoirs of M. De Reaumur, read to the Royal Academy of Sciences in 1711. and 1712.
Varec or Vrac is the Gouemon of Brittany, and the Fucus maritimus vesiculos habens  of Tournefort.  It is employed in many Places, in the Neighbourhood of the Sea, to enrich the Lands. They make of it, what they call the pierre de Soude. It has been a grounless complaint, that the Harvest of this plant, to be burned and converted into Pierre de Soude, diminishes the Asylum of fishes, to deposit there their Spawn, and Shelter it from the Voracity of Ennemies. Examinations made with the most Scrupulous Attention, by the Academicians of Paris, have demonstrated that no Spawn is found there and that the Smoke of Varec, when burning is not dangerous as had been reported.
So Says Bomare, and in this he differs from Goldsmith, Which is in the right deserves investigation.
The French Dictionary of Sciences, gives the Same Account, and further observes that the Word extends, to all that the Sea throws upon the Shore and that it is probable that this is derived from the English Wrack or Wreck which Signifies Shipwreck, and is an old Norman Word, which that People carried into England.
The Varech is a Species of the Fucus of the Botanists; it is a maritime plant which Shoots out Several Small Stalks, flat, narrow, which however extend themselves in growing, by degrees, and which divide themselves into little branches, bearing large oblong Leaves, having Some resemblance to those of the Oak though Smaller, attached by to their Stalks, by a Substance, tenacious, tho flexible, membranous, ordinarily Sleek, Sometimes Shaggy, or covered with white hairs; it is perhaps the flour of the plant, which is followed by round grains; there arise on them also, empty tubercles, in form of bladders, Sometimes oblong Sometimes round, Sometimes larger and Sometimes Smaller. This plant is often low, but Sometimes grows to the height of a foot and an half. When it is freshly cropped, it has a mean colour of greenish Yellow: but when it is dried it becomes black, especially that which is gathered on the Sandy Shores of the Sea. Anciently in Crete, they made Use of this plant, According to Pliny l. 26. c. 10. for dyeing in purple. Horace Ode 5. l. 3 confirms this, by saying Neque amissos colores Sana refert medicata fuco.
We have lost this Secret. And We are ignorant of any Species of fucus, which is employed in dying. Its only Use, in Some places is to manure the Lands, and in Normandy to burne in order to make that Sort of Salt, which is called Salt of Varech, which is consumed in great quantities at Cherbourg, for melting Glass, both for Windows, Mirrors and the Table.
When the Fishermen, or the inhabitants of the Lands near the Seashore, who have neither Boats nor lighters, find at low Water a great quanitity of this Varech which they call Gouément; or when they make the harvest of it, at times permitted and regulated by the ordinance of the King, they heap up the marine Vegetables, into large Stacks, which they bind together as they can, with a mean kind of Cordage, often times with Hemp ill twisted and badly manufactured: Several Persons place themselves on these Stacks, with poles in their hands, and wait till the Tide floats the Heap, to  to conduct it to Land the Shore above high Water, that they may afterwards transport it, on high Land. If the Sea is calm and the tide regular, the Business is not dangerous: but if the Sea is rough and the Wind contrary; they have great difficulty to gain the Shore. If the Waves rise, as it often happens at full Sea, and they attempt to Secure these Stacks, they break to Pieces and oversett and the Men and the Women, who expose themselves, fall into the Sea and are often drowned. It is too common in Parishes, where these Sorts of Stacks are in Use, to See many Persons perish, and even whole families at once.
The Labourers employ these Plants in different Ways; Some Spread them on the Land when they have collected it on the Coast where it has been newly cutt; but the greater number, make Dunghills of it, which they call “Mains,” which they compose of the dung of Cattle, of these Seaweeds, and of common Earth, which they leave to ferment and moulder together, and then Spread the Composition on their Lands. A Labourer, or Farmer is esteemed forehanded and wealthy in proportion to the Number and quantity, he possesses of these, Piles of Compost.
There are along the Coasts a great number of Lighters for transporting these plants, which pursue the commerce in it, during the whole Course of the year, which they discontinue only during the Season of the Maccarel Fishery, which is carried on in these Lighters whose Crews are composed of these Borderers on the Sea, both Men and Women. The great Number Small desert Islands, and Sunken Rocks which are covered with these Plants, facilitate to the owners of these Lighters the commerce they make of them. But they frequently load their Lighters with So much imprudence that many of them perish. Others, who have no Lighters, to go to Sea, run together in crouds on the Coast, in the time of Storms, which commonly cast great Quantities of these Weeds on the Strand, which they collect into Masses at low Water and of which they make Stacks tied with bad Cords, and on which they risk themselves in the rising tide, to conduct the Pile to high Water Mark. The Violence of the Waves, frequently oversett the heaps, and drown those who have been rash enough to expose themselves upon them. Others venture into the Water with long Poles, to draw the floating Vegetables to the Shore, and are Sometimes carried off  by the Reflux of the Billow.
Authority Ecclesiastical and civil has been employed to regulate this commerce, and restrain the adventurous imprudence, which exposed So many Lives.
To make the Salt or Stone which they call Soude, the Fisherman amass all the Varech, which comes ashore, and when they have collected a quantity of these herbs, they dry them and burn them, in hollows or a Species of furnaces which they make at the foot of the Banks and Steep Shores.
The  manner of burning the Varech is this. They dig a ditch Seven or eight feet long, three or four feet wide, and eighteen or twenty inches deep below the hearth. They divide this ditch into three or four apartments, by means of two flat Stones, which are placed across it. At the bottom are rough flatt Square Stones. When the ditches are made, they are filled with dry Varech, which is Set on fire. They continually throw in fresh plants, untill the Ashes have filled one part of the ditch, in which they break the Salt, which is there formed, and draw it out. It is Said that the Varech ought not to be burned, but when the Wind blows to the Sea, because the Smoke is injurious to the Trees. The Vareck Serves also to manure the Lands. The Commerce in these Salts is profitable to the Merchants, who buy it of the Borderers and Fishermen for thirty Livres a hundred and Sell it for at least double the Sum.
In the Œconomical Dictionary, originally compiled and published by M. Noel Chomel and in another Edition corrected and Augmented by M. de la Marre, in the third Volume, under the Word Varech, We have a more particular Account. Varech is a term of Jurisprudence but as this is not intended for a Student in Law, I shall might  pass over what he Says on that head. Yet as it is a Satisfaction to See, that the Laws of other Countries concur with our own, it may be proper to Say, that the Proprietor of the Land is adjudged to be the owner of the Wreck of the Sea and even of all that is afloat, So near to Low Water Mark, that a Knight on Horseback can reach it with his Lance. In the Custom of Normandy, there is a particular Title respecting this right. It is thus expressed, “All that the Water, Shall have cast on Land, or thrown near enough to touch it, is Varech.”
Varech; Verec; or Vraicq. They thus call, on the Coasts of Normandy a marine plant named Sar, in the Country of Aunis, and Gouémon in Britany. It is what the Botanists call Fucus: a kind of Plants distinguished from Alga, principally by its Leaves, separated into branches and cutt sloping, like the Leaves of the Oak. Some of the Species have Vescicles, on their Leaves: on Some others are perceived black points, which the Microscope discovers to be Shell fish.
Ray reports, p. 1849 Hist. and p. 6. Synops. that a Mr Robinson, first Observed, that the bladde blisters at the Extremities of the Leaves of Several Sorts of Fucus, are the bladders or Cases, which contain the Seeds: but this Observer has mistaken, for Seeds, certain little round bodies, of an obscure colour, which are only the Cases of the Seeds.
The Name, Fucus, common to many marine plants, has had a Signification Sufficiently uncertain, among Authors. Some have employed it to express all the marine plants. Others, According to Imperati (perhaps Imperiali is intended) have attributed it only to a certain plant of the Sea, which, by its figure resembles the root of a terrestrial plant. Mr. Tournefort, has made of the Fucus, a Genus of Plants; and to give Us, the Character of this Genus, he has contented himself, to cause to be engraved, three different plants; advising Us, to arrange under the Same Genus, all the Plants, which grow under Water, whose figures resemble those he has represented.
There is a great number of known Species of the Fucus.
1. We See in M. Tournefort, as two distinct Species, the Fucus, Sive Alga latifolia major dentata, of Ray; and the Fucus maritimus, vol Quercus maritima, vesiculas habens, C. B. Able men contend, that they are but the Same plant; and that Mr Ray had observed it, only in its first State. This Fucus grows along the Ocean, where it is very common. The Paniers or Basketts of Oysters of Dieppe are covered with it: whereas those of lower Normandy are only covered with Straw; although, the Varech is there abundant and the Sea throws up great quantities of it, and they even go to the Rocks to tear it off, to enrich their Lands.
This plant is attached, to a Rock, by its root; if We may give that name to a part which resembles the root of terrestrial plants, more by its position than by its functions or its figure. The lower Surface of this kind of root, assumes the figure of the Stone, on which it is applyed. It’s outline is nearly round; and is one inch or an inch and a half in diameter. It adheres forcibly to the Stone, to which it is pasted by a glutinous matter, with which these kinds of plants are full: at least We See none of the roots shoot out any fibres, which insinuate themselves into the Substance of the rock. The Colour of this root is more brown, than that of the rest of the plant: it is of a very obscure green: the Substance is hard. It is from near the middle of this root, that the Stalks proceed. Sometimes the plant has three or four. Often it has but one.
Each Stalk is a little flatted. It’s Sides are round. This Stalk, commonly throws out three or four branches, from the root up to the height of an inch and an half. The branches perfectly resemble the Stalk, excepting in Size. From distance to distance both the Stalk and the branches, divide themselves in two, Several times. A Stalk divides it Self commonly five or Six times; and each of the parts proceeding from these divisions divides it Self in the Same manner four or five times. The boughs which Spring from each division, are Smaller than the branch that produces them. All these boughs, branches and Stocks, form the twisted nervous System of the Leaves, or more exactly Speaking, they are the Nerves of the Leaves. For it Seems, that the entire plant, when it has but one Stalk, is but one Leaf profoundly carved into figures; and that upon, the Same root, there are but as many Leaves, as there are principal branches, which part immediately from the Stalks.
All the Branches and their ramifications are on the Same plan, like the Fingers of an hand opened and extended: and to avail myself of a Comparison which Imperati, has employed on the Same occasion, the Substance of the Leaf is attached to these different ramiffications, like as the feathers are glewed to the Wood of an arrow. Thus each Leaf, or each part of a Leaf is divided in two, equally, by one of the ramifications. Where these branches, or textures of Nerves are narrower and more Slender, that part of the Leaff, which they Sustain is more large. These textures, Shoot no Sensible fibres into the Substance of the Leaf; and however delicate they become, they are easily distinguishable by their brown Colour. That of the Leaf is of a green, approaching that of the Olive. These textures or tissues are of a deeper green. They are commonly more closely drawn together that the tissure of the Leaf. When their thickness Surpasses that of the leaf, it Surpasses it equally in all parts. Hence this Sort of Leaves have neither a right Side nor a wrong Side: No one Side different from the other. The extremities of the Parts or different morcells of the Leaf, have their Angles rounded. The figure of the rest of this extremity, has nothing uniform. Sometimes it is in a right Line, having nevertheless, Several little cutts, and one deeper than the rest, over against the End of the Texture. Sometimes on the contrary, over against the Same place, the leaf forms a kind of Point, which advances out beyond the rest. The Size of the Leaves, varies very much: there are Some whose extremities have fourteen or fifteen Lines in breadth: others towards the Same extremities have only five or Six. The greatest breadth of each morsell of the Leaf is not precisely at the Extremity, but a little above one of the last divisions of the Tissue of Nerves. This plant is rarely more than two feet and an half in length; but frequently much less. It is always found prostrate, because the Stack is flexible and feeble. The Edges of the leaves are indented. Each little Tooth terminates in a very acute Angle, and is inclined towards the End of the plant.
The Quercus Marittima, has upon its leaves, little bladders, resembling the figure of a Ball a little flatted. One Moiety of this ball or bladder is on one Side of the Leaf, and the other Moiety is on the other Side of the Same leaf. The blossoms come upon the whole Substance of the Leaf, from its origin to its extremities. There are none found upon the Tissures of Nerves. The rest of the plant is wholly covered with them. Each blossom or flower is a Small Tuft, composed of innumerable threads, extremely fine. Their number is So great that it would be difficult to count them: those, whose assemblage forms, one flower, are all nearly of the Same length. But different flowers are composed threads Some longer and Some Shorter. The longest are not more than a Line, and the Shortest are at least half a Line. They all Start from a little orifice, made in the Substance of the Leaf, which Serves them for a Chalice. These threads, though Short, are not able to Support themselves, they are So Slender. They are moreover, extremely flexible. They may be compared to the Threads of the Silk Worm, or even to the threads of the Web of a Spider. When the Sea is withdrawn from the Plant, they all lie down upon the plan leaf; they appear to be arranged in different manners; according the direction in which the Water, in which they Swam floated, retired. All this detail is extracted from a Memoir, which Mr De Reaumur, communicated to the Accademy of Sciences in 1712. With all the Solicitude, with which Mr De Reaumur examined these threads, he found none, he found none whose extremities were furnished with tops, for this reason, he has not given them, the names of Stamens and dared not to give arrange, the flowers they compose, among the flowers with Stamens. It is Supposed, that these tops fall, as Soon as the threads begin to devellop themselves; perhaps even Somewhat later. That which Seems to prove, that they have all been furnished with Tops, is, Says this celebrated Naturalist, that their extremities are pointed. But even, in case they were deprived of Tops, would it follow that they are destitute of the dust So precious to one Party of Naturalists, on Account of their regular figure, and which are regarded by others, only as the excrements of the Plants, because they believe that excrements may have a regular figure in plants as well as in Animals? May not nature give issue to this dust, through the whole length of the thread; whereas in terrestrial plants, it issues only through the Tops or Summits with which the threads are furnished? We See, in fact, Several grains of dust upon these threads; but it may be Suspected, that they are only little particles of Sediment which the Water has left there.
The manner in which the flowers are distributed on the leaf is not regular. They are Sometimes more distant, Sometimes less. They come equally on the two Sides of the Leaf; but none of them pierce through to the other Side. They are much less Sensible when the plant is wet, than when it begins to dry: the threads are white, when they are dry; but when they are moistened, their colour turns towards a brown. Those flowers only, which come near Some of the extremities of the Leaf, which produce Seeds. When these flowers are near falling, the extremities of the Leaf, begin to Swell and the rest of the leaf preserves its former thickness. The extremities, after having Swelled to a certain Size, become a kind of husks or Shells, Sometimes forked, Sometimes with three horns, and Sometimes in one blade, which contain the Seed. The Flowers being fallen, We distinguish easily, Several little orifices, which appear to penetrate into the Substance of the Leaf; and from each one of these Springs a tuft of threats or Strings, or a flower. These orifices are much more perceptible, near the extremities of the leaf, than any where else, and they are So much the more So, because the thickness of the leaf is there, much augmented. When this thickness becomes a little remarkable, not only these orifices are very distinct, but We See, moreover, a little hem, a kind of pad, which Surrounds them: So that the opening of each orifice, is a little more elevated, than the rest of the Surface of the leaf. The thickness of these Ends of the leaf, increases often, increas to Seven or eight lines, towards the middle of the End. Sometimes it becomes more considerable, but often it is less. These Swelled Extremities assume a particular figure: commonly, they terminate in two points, or two horns, which form an acute Angle. The length of each horn, is about a third of the whole Swelled part. The length of the Swelled parts, is commonly from one to two inches. The extremity opposite to that of the horns, is rounded: the Sides are also round. The Nerves or Tissue of the leaf, are not perceptible in the Swelled parts. If We cutt, horisontally or vertically, one of the Swelled Ends, We find it filled with a viscous matter, which adheres together and is very transparent. It is this matter that increases the Size of the Ends of the leaf. As Soon as We cutt the membrane, We perceive a quantity of Small grains round and reddish, attached to it. These are the cases of the Seed. They have a kind of Short neck. It was in the month of June, when Mr De Reaumur found the flowers on this Species of fucus. He Saw also, many in flower in the beginning of July; and a few at the end of that month. The Ends of the leaves are of a yellowish red green. It is not till it grows old, and acquires a closer texture, that it assumes the colour of the rest of the leaf.
The bladders on each Side of the leaf have the figure of a Section of the Sphere, internally they are empty; or at least contain only Several dry threads, which cross each other in all directions, but form no Solid tissue. It is probably, to the dilatation of the air mixed with aqueous particles, and to the Air which collects, in certain places of the plant, that these tubercles owe their round figure, their Size and their increase. When We walk on the borders on the Sea, over these kinds of plants, We continually hear a noise resembling that which the Air makes when by compressing it We force it to break the membrane of the bladder in which it is confined. These Tubercles break in fact, under our feet.
If We draw them out of the Water, while the Ends of the leaves are Swelled in form of husks or Shells, and a little time after the flowers have falen, when the plants begin to dry; We See a drop of a thick liquor, of a yellow colour approaching to red, which rises and places itself upon the orifice of each Case. This liquor proceeds no doubt from the cases Cases. And as it has the colour of the Seeds, which are contained in the Cases, it is probable it proceeds immediately from the Seeds; or perhaps it is only an assemblage of diverse Small Seeds, which have not yet taken any Solid consistency, and which united together appear a drop of liquor. The cause, which presses out this liquor is that the fibres of the Shell are Shortened, is drying; and then press the cases, and consequently the grains. It is apparently, from a Similar Mechanism, that these plants, Shed their Seeds, when they arrive at the point of maturity.
All the Species of fucus have commonly their ends turned towards the Shore, and their feet or their roots, on the Side of the Sea. But they have the extremities of their Leaves turned towards the Sea, when they are in places lower than the rest of the ground which Surrounds them, or when they are Surrounded by rock or by Walls. Such are thre Fucus, which grow in Inclosures. These Elevations Shelter them from the last Waves: and moreover, covered by Water, when the Waves can no longer reach them, they then follow the current of the Water, especially when that current has any rapidity. If not, each wave, which arrives with any impetuosity, on an open coast, at the moment when the Sea retires, lays flat the fucus towards the Shore: and the Water flowing gently,  down the declivity of the Beach, has not force enough to carry the plants in the contrary direction.
If We keep the fucus, without have laid it to Soak a long time in fresh Water their Salts will presently appear, upon their Surfaces, Sometimes like needles Sometimes in the form of Cubes. Often these Salts cover entirely, certain parts of the plants; They Seem as if they were rubbed with hair powder. We may Sometimes collect a considerable quantity of it, especially on the bunchy roots of Some Species of this kind.
It is not uncommon to find plants of another Species, upon the fucus above described. Often We See a Small Species of Coraline, which Morrison calls Muscus marinus lendiginosus minimus, arenacei coloris. This Coraline Seems to be formed of a great number of Isosceles triangles, disposed in Such a manner, one over another that the Angle contained between the Sides of the Superiour is articulated into the base of the inferiour triangle, and So on. Its length is about an inch and a half. Often it has Several branches, Sometimes but one. At its origin there appear Several Small, long threads, three or four lines long, which attach it to the plant on which it grows: these little threads, Serve it for roots. Mr. De Reaumur here Adds a description of what he calls the Cases of the Seeds of these corallines.
2. Another plant, whose Seeds are less equivocal, Seems to him to be the Fucus angustifolius, vesiculis befurcatis of Morison; who has not described it, and has represented only one Small branch of it, which gives us no means of knowing the Appearance of it. He has not, had the Attention, to make it appear in the figure that the leaves are folded, into gutters. With this exception, the Fucus here mentioned, has much resemblance to another, whose root, formed nearly like those of the Fucus before described, is glewed to the Rocks: its Outline is round and has Seven or eight lines in diameter. From this kind of root, or foot Spring immediately four or five leaves, upon which We discern neither nerves nor fibres. Their colour is an Olive green: their thickness, nearly the Same with that of the Leaves, which We have before described, but their texture is closser. These four or five leaves are Sufficient to form a Tuft, very thick, and highly ornamented. Also each of them divides it Self Several times, and by its divisions furnishes a great number of branches. At four or five lines from the foot, commence the first divisions. Each leaf divides in two: the branches arising from this division divide themselves in two, at four or five lines distance: the divisions continue in this manner, to the extremities of the leaves, which make a Sort of fork with blunted points, as if they were ready to divide themselves again. The entire plant is but about Six inches in height. Notwithstanding all these divisions, the leaves have every where, near the Same Size: a little more considerable perhaps, about the point of Separation. Indeed they appear narrower, near their Origin, than towards their extremity; but this is only in appearance. Each leaf folds itself into a gutter and is more plaited near the foot than elsewhere. There the fibres, are harder and have more elasticity. This gutter is always towards the Same Side of the plant; that is, to follow it from the foot of the plant to the extremities of the leaves, it is only necessary to follow the Same face of the leaf.
Many of the extremities of this plant, Swell like those of the preceeding fucus, and become in the Same manner, cods, Shells, or husks, which contain the Seeds. These cases perfectly resemble those before described; and the Seeds are arranged in them in the Same manner, but the last husks, contain fewer cases. Each one has only Seven or eight, And the opening of the Surface of the husk is very distinct. Mr De Reaumur found no flowers on the Individuals of this Species: probably, as he Says, because he observed them in too advanced a Season. They have So great a resemblance to the plants, We have before described that there is little room to doubt that they bear Similar flowers, and that they are of the Same kind, considering them in relation to their flowers and fruits.
3. Mr De Reaumur, calls Fucus arboreus, polychides, caule plano et tortuoso, a Species which he thinks different from the Fucus arboreus polychides C. B. mentioned by Ray: which has a round Stalk, and large as a finger.
The Stalk of that of Mr De Reaumur is flatt, turned in a Spiral; and resembles in Some Sort a twisted Column. This is one of the great plants of the Sea. We often See them nine or ten feet long and Sometimes fifteen. This Fucus grows not in those places of the Sea which are left uncovered at low Water. To obtain this plant you must fish for it, or wait till the high Winds and great Storms drive it on Shore: which they do in great quantities, and leave the plants So entire, that it is easy to See how they are attached to the Rocks and Stones. Instead of roots, this plant has its base furnished, with a great number of little fangs, which hold it fast to the Stone. These fangs have Some resemblance to the tenons of the Vine. Some are four or five lines long. They are round; and have Sometimes one line, Sometimes a line and a half in diameter. The curve, does not Serve  to embrace and Seize the rock: their extremity is glewed or pasted to it; accordingly is has a larger diameter than the rest. All these little fangs, Shoot from the bottom of a large bunch, which has no determinate figure; its circumference approaches to a round figure. There are Several inequalities upon it. Its Superiour Surface is always open, but the inferiour is commonly flatt, and Sometimes concave. In the plants which are nine or ten feet long, its horizontal diameter is four or five Inches: the vertical is less.
It is only externally, that these prominent Knots resemble the tuberous roots of terrestrial plants: They are internally hollow. It’s thickness, or the thickness of its  is but a line, or a little more. At the Upper part of this Knot is the origin of a Stalk. This Stalk is flatt, about a line and an half in thickness, but an inch and an half in breadth. It is Sometimes a foot long, and Some inches more. A little above its origin, it is commonly turned, two or three times upon it Self in a Spiral. It’s edges are Sometimes indented. The breadth of this Stalk, is nearly the Same throughout quite to its extremity, or at least up to the place, where Spreding Wider and becoming thinner, it seems to extend it Self, to form the leaf. The bottom of this leaf is rounded. Where it touches the Pedicle, it is little more than an inch wide; but it is five of Six inches, at the distance of three or four inches from thence. At this place the leaf divides it self into eight or ten parts. Some of these portions divide them selves in two. These different morcells, give the plant a figure, resembling a long bandage of Skin, cutt into figures, from one end to the other. For this reason, on the coast of Poitou, they call these Sorts of Plants by the Name of des Courroies, or leather Strings. Each of the divisions of the leaf increase in breadth, from their origine, up to one or two feet from that origin: after which they become narrower and narrower, quite to their extremity, which is a Sharp point. They are much thinner than the Stalk. Their colour is green approaching that of terrestrial plants. We distinguish neither Nerves nor fibres, on the root, the Stalk or the leaf. Mr De Reaumur found upon many of these plants, flowers composed of threads, as in the other Fucus. These threads are not more than half a line long: accordingly they are not discernible, but by looking very near to the plant. Their colour very nearly resembling that of the leaves, makes it difficult to distinguish them. These flowers  are Scarcely one line distant from another in all directions. Mr De Reaumur, who has observed this Fucus in the month of July, found neither Seeds nor Cases of Seeds.
4. Fucus in ligulas longas, angustas, et Subrotundas, divisus. It is found only on the Shore, intermixed with the other plants which the tide throws up. Mr De Reaumur, never found it entire on the coast of Poitou. That which he Saw of it, was only like long ribands, broader than they were thick. Their outline is an oval, whose largest Diameter, is about two lines, and the Smallest one. These branches or Ribands, (always without Stalk or leaves) are often more than two feet and an half long. Each one divides itself Several times in two: the divisions are at least, Six or Seven inches distant from each other. Mr  De Reaumur advertises us, that We ought to distinguish this plant from the Fucus angustifolius ligulas ferens C. B.; and from the Fucus marinus  of Dodoens, or Dodonee as the french call him, a Physician and Naturalist of Malines in the low Countries, Said to be the first who introduced Method into natural History. Dodoens Says that this Fucus, has the Stalks flatt. The Fucus chordam referens,  teres, prælongus of Ray, has no Branches: and its Stalk is hollow, and divided into Several partitions; whereas the Fucus of Mr de Reaumur, has a Solid Stalk, or at least filled only with a viscous matter resembling that which fills the extremities of the Leaves of the Fucus major dentata, of Ray, at the time when its flowers have fallen or are ready to fall. There is no Appearance of Nerves nor fibres, on the external Surface of the branches of the Fucus in ligulas &c. of Mr De Reaumur. Their exteriour texture, is close; but it contains as We have just Said, a glewy Substance, which is of a pale green; whereas the exterior of the other is of a deep olive Green. Their flowers are very Short filaments, and green. They come, upon the whole extent of the Branches, and very near to each other. But a Singularity, which might, Suffice to give a Character of a Genus, if it were well considered, is, that almost all of them produce grains; We find them equally in the flowers, the farthest from the extremities, and in those which are nearest. Besides, the places where they come do not Swell. When the flowers are fallen, We perceive, at the Surface of the plant, an infinity of little round cavities. It is from each cavity, that the threads proceed, which form the flower. Under it, is a little Sperical Substance: which is the Case, in which the grains are inclosed. If We divide in two, the cavity which is the Mouth of the Case, and the case itself, We perceive a quantity of round grains, Somewhat oval, attached against the partition of the Case. They are discernible by the naked Sight: but a Microscope, or at least a magnifying glass is very usefull, if you would See them distinctly.
5. Fucus maritimus nodosus. Fucus maritimus marinus tertius of Dodoens. Fucus marinus, vesiculis majoribus, per intervalla dispositis of Morrison. The figure which We find of it, in Dodoens, a little better than that of Morrison, is neverthess very indifferent. Mr De Reaumur, has had it engraved more correctly in his Memoir published in 1712 in the Collection of the Academy of Sciences. This learned Man thinks, that this plant may be described The Fucus with large bladders full of Air, along the Stalks. This Fucus is attached to Rocks, by a kind of root Similar to that of the Fucus dentata of Ray. From this root proceed, three or four Stalks each  divided Subdivided four or five times, into two branches. Their length is commonly Six feet. As they are So flexible, that they cannot Support themselves when the Sea abandons them, they rest prostrate their whole length, the root towards the Sea, their point towards the Coast. The Stalks are flatt, and made nearly like certain flatt laces, used by women. At a few Inches from their origin, and at a few Inches from their extremities they are larger than elsewhere. With this exception, their breadth, is nearly every where the Same, that is of four or five lines. Their thickness is Scarcely one line. These measures are not relative to the places, where We find the bladders or knots. It is of the Stalk itself that these bladders are formed; they are its partitions dispersed one from another. Each bladder is a long ball. Its longest Diameter is the diameter of the Stalk. It is Sometimes an inch and a half long. The Shortest diameter, which is through the thickness of the Stalk, is often more than Eight or nine lines. They are distributed irregularly along the Stalk: Sometimes We find them very near together, Sometimes very far asunder. To both Sides of the Stalk are attached leaves. They Scarcely begin to appear, under in less than a foot above the origin of the Stalk. Sometimes only one leaf comes out; often two or three from the Same Arm-pitt; Sometimes opposite, that is to Say, two or three, on one Side, over against two or three of the other Side; Sometimes they are arranged alternately.  They are attached to the Stalk by a round pedicle; which is Scarcely a quarter of a line in length and less in diameter. It is Scarcely perceptible, but when the leaf is torn off. Some leaves are pretty long, only a little rounded at the End, and thinner than the Stalk; not more than half a line thick, one broad, and four or five long. We See upon them neither nerves nor fibers, no more than on the Stalks. Other leaves have Sometimes eight or nine lines in length: their outline is of oval, towards the extremity; they are more Sharp towards their origin; and much thicker than the Stalk. In one Word they have Sometimes their Appearance of a ball or an Egg, with this exception that they are pointed, at the place where they attach them Selves to the Stalk. These large and thick leaves, become husks or Shells, which contain the Seeds. These grains are inclosed, in cases, exactly like those of the preceeding Fucus. It appears that this plant also bears flours of filaments. Mr De Reaumur, observed no cavities but Such as Served for the Cups of the flower. The leaves which are proper to become husks or shells, are found in greater number on the Side of the Ends of the Stalks, than towards their origin. Nevertheless, towards the Ends of the Stalks, there are frequently many little leaves; and often the pair, which answers to a pair of leaves that are Swelled, is composed of leaves which are flatt and narrow. Often, also in the same parcell, there are Swelled leaves; and others not Swelled. This plant grows, near Rochelle, a little above the Dyke: It there grows in much greater quantity than the other Fucus. It is Scarcely found, in any of the neighbouring Coasts.
6. Fucus folio Singulari longissimo lato, in medio rugoso of Ray. On the Coast of Poitu, they call it, the Sholder belt. It is attached to rocks by twenty or thirty tenons or hooks, which all Shoot from divisions of three or four little Stocks, or principal roots. Each root, from its origin to the extremity which is attached to the Rock, is about an inch and an half long. Above their divisions, or in the places where they are largest, they are one line in diameter. Their Circumference is round. All of them together Support a round pedicle. In the plants of common Size, that is to Say, of eight or nine feet long, this Pedicle is about two lines in diameter, and more than half a foot in length; its bigness is equal throughout quite up to the place where it becomes flatt. Then it is attached to a leaf which is entire and the only one of the plant. Near the Pedicle it is round and Somewhat narrower, than a few inches higher, where it has about half a foot in breadth: a measure which it preserves for two thirds of its length, when it begins to become narrower. After this it Straightens, continually quite to its extremity; and terminates in a point. Near its Edges, it is of a texture Smooth enough; but the rest is full of Wrinkles and twistings, which, being of irregular figures, irregularly arranged, Seem nevertheless to aim at Some order. Precisely in the middle, the Wrinkles form a kind of band distinguishable from the two bands which are on the Side of it; because the Tubercles, which form it, have their length parrallel to the length of the plant. We find Some of these plants,  whose the outline of whose leaf is lightly indented; others, where it is only curled; and in others it is only much more uniform and more Slender than the rest of the leaf.
This plant bears flowers composed of threads like those of the preceeding plants. Scarcely has each leaf, more than ten or twelve of them. Mr De Reaumur always found them in the place where the plant began to Straiten, and nearer the Edges than the middle. These threads are often more than two lines. This Fucus grows not in places which the Sea leaves uncovered at its Reflux.
7. Fucus foliis Ericæ, of Ray: Erica marina, quibusdam. The plants which We find of this Species growing on the Coast of Poitu, are only thirteen or fourteen inches long; but those which the Sea casts upon the Shore, are frequently more than three or four feet. Excepting in Size, those which the Sea throws up, and those which grow upon its margin, are perfectly alike. Both are composed of an infinity of round and rough Stalks; Sometimes as large as the little finger; and of a Substance, whose Adhesion and hardness make them appear like Wood. Nevertheless We discover in them no fibres. From these Stalks proceed a prodigious number of Branches, each of which projects diverse boughs. The principal branches are round: their boughs are flatt; each bough Seems to wish, to furnish others, yet Smaller, which are like the leaves of the plant. From Space to Space, We See, Something like Knots or bladders, which are only little Stalks, or branches Swelled. In these places they have the figure of a long ball; they are a kind of Husks, which frequently contain the Cases in which the Seeds are enclosed. The Cases are exactly alike to those in which are contained the Seeds of the Several Species of Fucus of which We have already Spoken. There are commonly ten or twelve Cases in each Husk. The Seeds are round: We find a great number of them in each case. Sometimes the husks are placed immediately over one another like a String of beads; there is, at other times a large Space between them. Some branches are full of them; others have but few; and others none at all. We Sometimes find the husks empty, having let the grains escape.
All the Fucus’s before mentioned, have their Seeds, or at least their cases visible without the Aid of the Microscope.
Mr Tournefort confounds in the Same class, the plants, whose grains and flowers are not visible, without the Microscope or Magnifying glass; and those whose grains and flowers are unknown in any Way. Perhaps nevertheless, Says Mr De Reaumur, We might have Seen them with more pleasure distributed in a Separate class. This Arrangement, would have given us a better Sense of the extent and the limits of our Knowledge. Besides, the grains of Several plants, which at first cannot be Seen without a magnifying Glass, appear Sometimes distinct enough to the naked Sight, after they have been discovered by a glass. Such are the greatest part of the Seeds, of which We shall Speak hereafter.
8. Fucus membranaceus acaulos, angustior, foliis palmæ in modum divisis, marginibus laciniatis et veluti crispis. Moris. This Fucus is attached to Stones, by a kind of foot or root, whose Circumference is round. From this foot, part four or five branches, or, if you will, four or five different leaves: for each branch may be taken, for a leaf, profoundly carved. The part which Serves for a footstalk, and which attaches it to the root is about a line and an half wide, and much less in thickness. To the two Sides of this footstalk, at nine or ten lines from its origin, are attached the first little leaves; the assemblage of which, forms one of those entire leaves, which are the Branches of the plant. The Footstalk prolonged to the extremity of the branch, that is to Say to the length of four inches is in a manner the nervous texture, to which are attached, from Space to Space parts of the great leaf, or other Small leaves. Among these last leaves those which are nearest to the extremity of the great one, are the Smallest; those which are very near it, are Scarcely a few lines in length: the others are often two inches. Their Size diminishes by degrees. The impressions are deep: the ends which they form are, all rounded. Often, these Ends are not placed in the Same plain, with the rest of the leaf, which gives a curled appearance to the outline. The four or five branches, which form the entire plant, are each cast on a different Side. Their Foot Stalks have Some Solidity. They retain them in positions contrary to those in which the reflux of the Sea, would place them. Besides as the leaves are very much cutt into figures, and are not very long, the Motion of the Water, has less hold of them. This plant bears its grains at the extremities of the leaves: they are enclosed in the interiour Surface Substance. When they are thus Shut up We cannot distinguish without a Glass, any thing but a little obscurity, in the places where they are. The exteriour Surface of the plant, appears not, the less even over the places where they are, than every where else: We discern neither threads nor any little parts raised up. If nevertheless We open the obscure places of the plant and look attentively, the Eye unassisted, discovers the little Seeds; or at least a Score of little reddish grains, very round and pretty hard. As the extremities of the leaves are Soft, in which they are contained are Soft, it is easy to crush the Ends between the fingers. Mr De Reaumur Suspects, that these grains are the Cases of the Seeds.
9. Another Fucus, very like this in all Essentials, appears a different Species because all the Ends of the leaves are cylindrick, one line or a line and an half long, placed on different plains, but much nearer to one another, than the Ends of the preceeding Fucus.
10. Fucus tenuifolius, minimus, colorum varietatate elegans. The Variety and Vivacity of the colours, which appear upon this little plant, give it a peculiar Beauty. It forms a Tuft, about two inches high, composed of Several branches; Some of which, or a part of them, appear of a very beautifull blue, the others wholly or in part are of a very bright green; and finally others of a purple approaching to violet. All these colours are very brillant; but they disappear, as Soon as the plant is drawn out of Water; then they assume a light and reddish brown, deeper in Some places than in others. Provided you do not leave it to dry in the Air for Several days, as Soon as you plunge it again in Water, it reassumes its original colours. A blue branch, never Shews a green or purple colour: but Sometimes We cease to See the blue colour, and this branch becomes, even in the Water to our Eyes, of a colour Similar to that which it Shews in the Air; and this according as these branches, or the Eyes which behold them, change their position. This plant has Some transparence. We find it, when the Water is low in places, where Water remains, because they are deeper than the ground which environs them: It is rare on the Coasts of Poitou and Aunis.
11. Another little plant, which Mr De Reaumur names Fucus mollis candicans foliis vermiculatis, is very transparent. We See in it neither fibres nor any nervous texture. Although it Supports itself in Water, it is very flimsey; and cannot be long preserved in Air with out losing its figure as it dries.
12. Fucus teres, ramosissimus of Ray: Corallina rubens, valde ramosa, capillacea of Tournefort. Inst. R. Herb. This plant is attached to Rocks, by a flatt root, whose Circumference is round. From this root, proceed eight or ten different Stalks: which by dividing them selves form a quantity of branches, the whole of which together represents, well enough, the long hairs or fibres of the roots of terrestrial plants. The Stalks and the branches are round. They diminish their Size, insensibly from their origine to their extremity, where they determine in points extremely fine and extended. This plant, is red like a coral; the points of the branches, are Sometimes of a greenish white; and then they are a little Softer, than when they are red; which would make Us presume that they are new pushes from the plant. Some of these plants have their Stalks much larger than others. They have commonly one line and an half of diameter, in the part where they are largest; but We find Some of them much more Slender. The most of them are a foot and an half long: Some are less and Some are more. They grow in places which the Sea abandons in its reflux, but where Water remains. We See Some of these plants whose Stalks and branches are very uniform: others, in which those parts are furnished very irregularly with various kinds of little pimples: others in which Some branches are Smooth and others covered with pimples. To the naked Eye, these pimples have the appearance of portions of a Sphere, larger than an hemisphere. Their flat Side, or that which has been formed as it wh were by a division of a Sphere is attached upon the branch. They are placed at very irregular distances. With a magnifying glass, these Portions of the Sphere, appear, like the breast of a Woman with its Nipple, placed in the middle of the convex Surface, with a little opening at its extremity. Raising, with the point of a Pin, the red Skin which covers the whitish Substance, with which the Interiour of the breast is filled; this Skin Separates very easily; and We perceive the whole whitish Surface of the breast  Strewed with red paints; which appear very distinctly among the grains of the plant, when We examine them with a Microscope.
Upon this plant, is borne commonly a pretty Coralline, laboured with wonderfull Art. Its colour is of a dirty white. Its branches are flatt, about a line in breadth, but much less in thickness. To the naked Sight they Appear composed of an infinity of parts, Articulated into one Another. One of the large faces of each one of these little parts, have the Air of a trapezium, with two parallel but unequal Sides. The point of the Sides of this trapezium is articulated into the largest Side of another trapezium, placed Under the former; and So on. From each Articulation come out hairs, whose directions are towards the End of the branch. There is a round branch which Serves as a Stalk, to all these flatt branches. But this is not round, but because it envellops, either the Stalk or the branches of the Fucus. The Stalk of the Coralline is a kind of Sheath, in which is lodged the Stalk of the Fucus. This Scabbard diminishes in Size, in proportion as the plant it receives diminishes; it follows it Sometimes into its Smallest ramifications. In their progress they throw out branches very frequently, which all together compose a pretty Tuft, highly ornamented. But the Workmanship of this plant, appears when We view it in a Microscope. If We draw the plant, it easily breaks in the Articulations, and never in any other place: which is common to this with all other plants, formed by Articulations. But each Articulation of our Coralline is composed of Several, visible pipes, the diameters of two of which makes the thickness of the plant. Each pipe is nearly Square. The Lines which mark the Upper circumference Outline, are much thicker than the rest. From before the Upper Edge, there arise, ordinarily two little points. From the four Angles, which made on the four Sides of the Upper opening proceed four large flbres, each of which goes to join a Similar Angle of the Inferiour. They are like four Sup Studds, which bear the whole assemblage of the pipe. The two fibers which are before, prolong themselves commonly above the Edge of the Upper Pipe: and it is from their prolongation which that the two  great points arise, which appear upon the plant. Each Pipe is higher behind than before. Accordingly the opening is oblique. It is onl one of the reasons why this Opening appears even at the time when it contains the inferiour End of another pipe. Where the Fibres, of which We have Spoken are found, the Substance of the pipe is opaque; the rest is transparent, but of two different transparences. That which is most transparent, are an infinity of little very regular Circles, Separated from each other by little Strips, a little more obscure. The assemblage of them forms a kind of Net–Work.
Intimation has already been given, that I only extract from the Memoirs of Mr De Reaumur. The curious will find Still greater details, concerning the Fucus; and at the Same time the Figures of these plants; in two Memoirs of this illustrious Academician, which make part of the Volumes of 1711 and 1712.
If, before I began my Walk, I had foreseen the length of the Journey, I Should not have had courage nor confidence in my patience to have undertaken it; but as I have gone So far, I will repose in this place, and pursue the track another time. Something must be Said of the Use and design of all this and the application of it to this Country. Mean time I am as usual / your Friend and Servant

J. Adams